DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the reference Lim (U.S. Pub. No. 20100210268) fails to show certain features of applicant’s invention (i.e. a user equipment handover function that receives and processes a handover request message associated with a UE transferring to the cell from a neighboring cell). (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:
First, the Applicant is very kindly directed to Lim: In fig. 1, fig. 4, and ¶ [0013], which discussed the concept of a handover request message including identity information of a target femto cell BS for the handover from a mobility management entity. As it is readily known by one of ordinary skill in the art, the term “Handover” or “Handoff” is the process of transferring an ongoing call or data session from one channel connected to the core network to another channel.
Thus the at least claimed limitation does not uniquely and particularly define the limitation "a handover request message associated with a UE transferring to the cell from a neighboring cell " so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The limitation is broadly claimed, therefore, is fairly characterized as discussed in fig. 1, fig. 4, and ¶ [0012].
Secondly, the at least claimed limitation in question stated and/or used the broad term “associated with”, therefore the Examiner has given the at least term its’ broadest reasonable interpretation because “handover request message” is readily known in the art as a message associated with a UE transferring from one cell to another cell in a communication system as discussed above.
In conclusion, contrary to the Applicant’s arguments, the claim does not mention or state that “the base station” is within or in a specific cell. The claim simply mention at least in part that “the base station in order to provide wireless communication services via a cell”. Thus, the broad claim has been fairly characterized as discussed above. Therefore it is believed that Lim teaches the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 12, 13, 15, 18, 21, 28, and 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US Publication No. 20100210268).

As to claims 1 and 15, Lim teaches a base station (fig. 1, fig. 9) comprising: at least one processor coupled to a memory, wherein the base station is configured to communicatively couple to a core network for at least one wireless network operator (fig. 1, pp0036, connect to the core network via the eNB 110 or the HeNB 120), wherein the base station radiates downlink radio frequency signals to at least one user equipment (UE) served by the base station and receives uplink radio frequency signals from the at least one UE served by the base station in order to provide wireless communication services via a cell (fig. 1, pp0036, pp0037, and pp0042, UE transmitting and receiving radio signals from base stations), wherein the processor is configured to implement: a user equipment handover function that receives and processes a handover request message associated with a UE transferring to the cell from a neighboring cell (fig. 1, fig. 9, fig. 4, S450, handover request); and a handover request parser that evaluates information elements in the handover request message to extract neighbor information describing a configuration of a neighboring base station serving the neighbor cell (fig. 1, fig. 9, pp0119, the control unit 930 extracts the identity information of the target femto cell base station 450 from the Handover Request message and sends the identity information to the cell identity verifier 930A), wherein the handover request parser stores the extracted neighbor information as a set of neighbor information in the memory (fig. 1, fig. 9, #920, and pp0118, cell information storage unit); and wherein the processor is configured to adjust operation of the base station based on the set of neighbor information stored in the memory (fig. 1, fig. 9, pp0120, compare extracted target cell information, accepts the handover and controls the femto cell base station 450 to send the Handover Request ACK message to the target MME 440 or the source MME 430 and facilitates a handover of a UE to a femto cell in a wireless communication system, pp0122).  
As to claims 4 and 21, Lim teaches wherein the set of neighbor information stored in the memory is stored in the form of a neighbor relations table (fig. 1, pp0039, information about neighbor femto cells in a Neighbor Relation Table (NRT)).  
As to claim 5, Lim teaches further comprising a cache coupled to the handover request parser (fig. 9, #920A, storage unit, and pp0039).  
As to claims 12 and 28, Lim teaches wherein based on the extracted neighbor information, the base station identifies one or more of: newly introduced carrier frequencies or Radio Access Technologies (RAT) frequency carriers; at least one of carrier-aggregation capabilities, different bearer capabilities, and closed subscriber group (CSG) capabilities of a neighbor base stations, and fine tunes parameters associated with deciding on the future handover-candidates; information with respect to the specific radio points near to a neighbor base station to optimize system parameters including at least one of power-levels, mobility measurements, or threshold configurations; system information about neighbors to a neighboring base station; or identifying system level issues related to configuration changes on neighboring base stations (fig. 1, pp0119, and pp0120, extract CSG information of the target femto cell base station).  
As to claims 13 and 29, Lim teaches wherein the processor is configured to trigger alarms indicating system level configuration changes at a neighboring base station based on changes to selected items of neighbor information (fig. 1, pp0079, pp0085, received CSG ID does not match with the current CSG ID, sends a Handover Failure message to the corresponding MME, notifying that the handover attempt has been rejected, and pp0121).  
As to claim 18, Lim teaches wherein the UE being handed over to the base station is transferring to the cell from a neighboring cell (fig. 1, handover).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 16, 17, 24, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Yuk et al. (US Publication No. 20150049623).

As to claims 2 and 16, Lim teaches the limitations of the independent claims as discussed above. However fails to teach that wherein the base station comprises part of a cloud radio access network (C-RAN) architecture comprising a baseband controller and a plurality of radio points. 
In an analogous field of endeavor, Yuk teaches wherein the base station comprises part of a cloud radio access network (C-RAN) architecture comprising a baseband controller and a plurality of radio points (fig. 3, fig. 6, performing handover by user equipment (UE) (claimed) in cloud radio access network (C-RAN)). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031). 
As to claims 3 and 17, Lim teaches the limitations of the independent claims as discussed above. However fails to teach that wherein the baseband controller is communicatively coupled to the plurality of radio points by a switched Ethernet network.  
In an analogous field of endeavor, Yuk teaches wherein the baseband controller is communicatively coupled to the plurality of radio points by a switched Ethernet network (fig. 3, fig. 6, optical SW connected to RRH for C-RAN system). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).
As to claim 24, Lim teaches the limitations of the independent claims as discussed above. However fails to teach wherein the base station providing wireless communication services to the cell comprises a target eNodeB and the neighboring base station providing wireless communication services to a neighboring cell comprises a source eNodeB, wherein the handover request message is associated with a handover of the UE from the source eNodeB to the target eNodeB.
In an analogous field of endeavor, Yuk teaches wherein the base station providing wireless communication services to the cell comprises a target eNodeB and the neighboring base station providing wireless communication services to a neighboring cell comprises a source eNodeB, wherein the handover request message is associated with a handover of the UE from the source eNodeB to the target eNodeB (fig. 3, fig. 6, fig. 8, HO request). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).
As to claim 25, Lim teaches the limitations of the independent claims as discussed above. However fails to teach wherein the base station and neighboring base station are both communicatively coupled to the core network by a back-haul network.
In an analogous field of endeavor, Yuk teaches wherein the base station and neighboring base station are both communicatively coupled to the core network by a back-haul network (fig. 3, fig. 6). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20140162653).

As to claim 6, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the handover request parser temporarily stores the extracted neighbor information in the cache until a successful handover of the UE is confirmed.  
In an analogous field of endeavor, Lee teaches wherein the handover request parser temporarily stores the extracted neighbor information in the cache until a successful handover of the UE is confirmed (fig. 1, fig. 2A, pp0096, delete information included in the handover request upon receiving handover completion information). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Lee to achieve the goal of efficiently and reliably providing a communication system wherein interference may be efficiently controlled, and overall performance of a network may be improved (Lee, Abstract).

Claim 7, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20140162653) and further in view of Suh et al. (US Publication No. 20080280613).

As to claims 7, 19, and 20, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the handover request parser transfers the extracted neighbor information from the cache to the set of neighbor information stored in the memory in response to receiving a handover confirm message from the UE.  
In an analogous field of endeavor, Suh teaches the concept of transmitting a temporary stored data to another storage upon handover completion, thus Suh teaches wherein the handover request parser transfers the extracted neighbor information from the cache to the set of neighbor information stored in the memory in response to receiving a handover confirm message from the UE (fig.1, clm. 24, forwarding the temporarily stored data to the terminal if a handover completion signal is received form the terminal). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Suh to achieve the goal of efficiently and reliably providing fast handover in a communication system in order to improve performance (Suh, pp0006).

Claim 8-11, 22, 23, 26, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Shetigar et al. (US Publication No. 20150271714).

As to claims 8 and 22, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the information elements from the handover request message comprise a Source-to-Target Transparent Container, wherein the handover request parser generates the extracted neighbor information from the Source-to-Target Transparent Container.  
In an analogous field on endeavor, Shetigar teaches wherein the information elements from the handover request message comprise a Source-to-Target Transparent Container, wherein the handover request parser generates the extracted neighbor information from the Source-to-Target Transparent Container (fig. 1, fig. 2, pp0040, Source_To_Target_Container packet of information may be embedded in Handover_Request 51 Message 44). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014). 
As to claims 9 and 23, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the extracted neighbor information includes at least operating band, bandwidth and radio resource configuration information for the neighboring base station providing wireless communication services to the neighboring cell.  
In an analogous field on endeavor, Shetigar teaches wherein the extracted neighbor information includes at least operating band, bandwidth and radio resource configuration information for the neighboring base station providing wireless communication services to the neighboring cell (fig. 1, fig. 2, pp0009). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).
As to claims 10 and 26, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the handover request parser is further configured to evaluate information elements embedded into a handover command message associated with UE transferring from the cell to a neighboring cell, to extract additional neighbor information describing a configuration of a neighboring base station serving the neighboring cell.
  In an analogous field on endeavor, Shetigar teaches wherein the handover request parser is further configured to evaluate information elements embedded into a handover command message associated with UE transferring from the cell to a neighboring cell, to extract additional neighbor information describing a configuration of a neighboring base station serving the neighboring cell (fig. 1, fig. 2, pp0042, extract Target_To_Source_Container 46 and embed it in a Handover_Command 51 message 50 to eNB 16(1).  Serving eNB 16(1) may extract Target_To_Source_Container 46 and relevant functions (e.g., Physical Downlink Shared Channel (PDSCH) configuration indicating a reference signal power) from Handover_Command 51 message 50 and populate NRT 20 appropriately). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).
As to claims 11 and 27, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the information elements from the handover command message comprise a Target-to-Source Transparent Container, wherein the Attorney Docket No. 3954 / 100.1833US01 22handover request parser generates the extracted additional neighbor information from the Target-to-Source Transparent Container.  
In an analogous field on endeavor, Shetigar teaches wherein the information elements from the handover command message comprise a Target-to-Source Transparent Container, wherein the Attorney Docket No. 3954 / 100.1833US01 22handover request parser generates the extracted additional neighbor information from the Target-to-Source Transparent Container (fig. 1, fig. 2, pp0042, extract Target_To_Source_Container 46 and embed it in a Handover_Command 51 message 50 to eNB 16(1).  Serving eNB 16(1) may extract Target_To_Source_Container 46 and relevant functions (e.g., Physical Downlink Shared Channel (PDSCH) configuration indicating a reference signal power) from Handover_Command 51 message 50 and populate NRT 20 appropriately). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).

Claim 14 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Sriram et al. (US Publication No. 20170078895).

As to claims 14 and 30, Lim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the UE Handover Request Parser is configured to purge items of neighbor information based on a length of time since extraction.
In an analogous field of endeavor, Sriram teaches wherein the UE Handover Request Parser is configured to purge items of neighbor information based on a length of time since extraction (fig. 1, fig. 5, pp0038, pp0039, time interval for deleting neighbor relations may be customized). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Sriram to achieve the goal of efficiently and reliably providing a communication system to avoid calls dropped and re-established, resulting in degraded network performance (Sriram, pp0005). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645